UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6484


ROBERT ALEX ZANDER,

                Plaintiff – Appellant,

          v.

HARLEY LAPPIN; KIM WHITE; GERALDO MALDONADO, JR.; RONALD W.
RIKER; TRACY W. JOHNS; JOSEPH P. YOUNG; KENNETH MOTTERN,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:08-ct-03117-FL)


Submitted:   January 28, 2011             Decided:   March 10, 2011


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Robert Alex Zander, Appellant Pro Se.   Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Alex Zander appeals the district court’s order

dismissing without prejudice his civil action filed pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403   U.S.   388    (1971),      for   failure    to   exhaust     administrative

remedies.      Zander argues on appeal, as he did below, that the

actions      of       prison      officials      rendered        those      remedies

“unavailable” to him.

             “[A]n administrative remedy is not considered to have

been available if a prisoner, through no fault of his own, was

prevented from availing himself of it.”                 Moore v. Bennette, 517

F.3d 717, 725 (4th Cir. 2008).                 Thus, “when prison officials

prevent inmates from using the administrative process . . ., the

process that exists on paper becomes unavailable in reality.”

Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).                     Accordingly,

the district court is “obligated to ensure that any defects in

exhaustion     were     not    procured   from   the   action    or   inaction     of

prison    officials.”          Aquilar-Avellaveda       v.   Terrell,       478   F.3d

1223, 1225 (10th Cir. 2007).

             In    this   case,    the    district     court    did   not    address

Zander’s allegations that prison officials hindered his ability

to exhaust his administrative remedies.                We therefore vacate the

district court’s order granting summary judgment to Defendants

and   remand      for     a    determination     of    whether     the   grievance

                                          2
procedure was “available” to Zander within the meaning of 42

U.S.C.    §    1997e(a)    (2006)   so    that   he   could    administratively

exhaust his claim.          We dispense with oral argument because the

facts    and   legal    contentions      are   adequately     presented    in   the

materials      before     the   court    and   argument   would   not     aid   the

decisional process.

                                                          VACATED AND REMANDED




                                          3